        Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDRES RUILOVA, HUGO TEXIS, BERTIN ALDO
GARCIA, ISMAEL GUTIERREZ, VALENTIN
VIVAR, ELIZABETH KELLY, STACEY SAMUEL,
STEPHANIE PEREZ, EVAN MILHO, JAMAL KHAN,
KEVIN O’BRIEN and CHUCK REYNOLDS, on behalf
of themselves, FLSA Collective Plaintiffs and the Class,   Case No. 19-cv-05205 (AJN)

                             Plaintiffs,

              -against-

443 LEXINGTON AVENUE, INC. d/b/a DAVIO’S,
75 ARLINGTON STREET, INC. d/b/a DAVIO’S,
ONE PATRIOT PLACE, LLC d/b/a DAVIO’S,
151 GRANITE STREET LLC d/b/a DAVIO’S,
55 BOYLSTON STREET LLC d/b/a DAVIO’S,
427 WALNUT STREET LLC d/b/a DAVIO’S,
111 S. 17TH STREET, INC. d/b/a DAVIO’S,
201 MAIN STREET LLC d/b/a DAVIO’S
and STEVE DIFILLIPPO,

                             Defendants.




                  DEFENDANTS’ MEMORANDUM OF LAW
       IN SUPPORT OF MOTION TO STAY DISCOVERY RELATED TO THE
      PENNSYLVANIA DEFENDANTS AND MASSACHUSETTS DEFENDANTS




March 12, 2020
             Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 2 of 15



                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

PROCEDURAL HISTORY............................................................................................................ 2

   a)    Case Status ........................................................................................................................... 2

   b) Discovery ............................................................................................................................. 4

ARGUMENT .................................................................................................................................. 6

CONCLUSION ............................................................................................................................. 11




                                                                       i
           Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 3 of 15



                               TABLE OF AUTHORITIES

Cases

Beach v. Citigroup Alternative Investments LLC, No. 12 CIV. 7717 PKC, 2014 WL 904650, at
  *5 (S.D.N.Y. Mar. 7, 2014) _________________________________________________ 7, 9

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-474 (1985) ________________________ 7

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) ___________________________________ 7

Dong Chul Kim v. Harte Hanks, Inc., No. 19 CIV. 1920 (KPF), 2019 WL 6529316, at *7
  (S.D.N.Y. Dec. 4, 2019) ______________________________________________________ 8

International Shoe Co. v. Washington, 326 U.S. 10, 316 (1945) _________________________ 8

Selman v. Harvard Med. Sch., 494 F. Supp. 603, 613 (S.D.N.Y.), aff'd sub nom. Burton Selman
  v. Harvard Med. Sch., 636 F.2d 1204 (2d Cir. 1980) _____________________________ 8, 10

Statutes

29 U.S.C, §§ 201, et. seq________________________________________________________ 2

Fed. R. Civ. P. 12(b)(2)_________________________________________________________ 1

Fed. R. Civ. P. 23 _____________________________________________________________ 2

Fed. R. Civ. P. 4(k)(1)(A) _______________________________________________________ 7

N.Y. C.P.L.R. 301 and 302 ____________________________________________________ 1, 9




                                            ii
          Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 4 of 15



                                    PRELIMINARY STATEMENT

        Now come the Defendants, 443 Lexington Ave, Inc. d/b/a Davio’s (“Davio’s NY”), 75

Arlington Street, Inc. d/b/a Davio’s (“Davio’s Boston MA”), One Patriot Place, LLC d/b/a

Davio’s (“Davio’s Foxborough MA”), 151 Granite Street LLC d/b/a Davio’s (“Davio’s Braintree

MA”), 55 Boylston Street LLC d/b/a Davio’s (“55 Boylston MA”), 427 Walnut Street LLC d/b/a

Davio’s (“Davio’s Lynnfield MA”), 111 S. 17th Street, Inc. d/b/a Davio’s (“Davio’s Philadelphia

PA”), 201 Main Street, LLC d/b/a Davio’s (“Davio’s King of Prussia PA”) (collectively, the

“Corporate Defendants”)123, and Steve DiFillippo (“Individual Defendant”) (Corporate

Defendants and Individual Defendant, collectively “Defendants”) by and through their attorneys,

and hereby respectfully request that this honorable Court stay discovery related to the

Pennsylvania Defendants and the Massachusetts Defendants.

        As grounds therefore, and as further explained below and in Defendants’ Request to

Dismiss the Pennsylvania Defendants and Massachusetts Defendants (“Request to Dismiss”)

from this action, this honorable Court does not have general jurisdiction over the Non-NY

Defendants and specific jurisdiction over the Non-NY Defendants does not exist, as the Non-NY

Defendants do not satisfy any of the acts which provide a basis for jurisdiction pursuant to N.Y.

C.P.L.R. 301 and 302, and the exercise of same would offend the traditional notions of fair play

and substantial justice embodied in the Due Process Clause of the Constitution. Accordingly,

discovery propounded upon the Non-NY Defendants should be stayed until this honorable Court

rules on the Defendants’ Request to Dismiss.



1
        Davio’s Boston MA, Davio’s Foxborough MA, Davio’s Braintree MA, 55 Boylston MA, and Davio’s
Lynnfield MA are collectively referred to herein as the “Massachusetts Defendants”.
2
        Davio’s Philadelphia PA and Davio’s King of Prussia PA are collectively referred to herein as the
“Pennsylvania Defendants”.
3
        The Massachusetts Defendants and the Pennsylvania Defendants are collectively referred to herein as the
“Non-NY Defendants”.
           Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 5 of 15



                                         PROCEDURAL HISTORY

         The Plaintiffs, Andres Ruilova (“Ruilova - NY”), Hugo Texis (“Texis - NY”), Bertin

Aldo Garcia (“Garcia – NY”), Ismael Gutierrez (Gutierrez – NY”),Valentin Vivar (“Vivar –

NY”), Elizabeth Kelly (“Kelly – Boston”), Stacy Samuel (“Samuel – CH”), Stephanie Perez

(“Perez – Braintree”), Evan Milho (“Milho – Foxborough”), Jamal Khan (“Khan –

Philadelphia”), Kevin O’Brien (“O’Brien – Philadelphia”) and Chuck Reynolds (“Reynolds –

Philadelphia”) (Collectively, “Plaintiffs”) assert claims against the Defendants, on behalf of

themselves and others they claim as similarly situated to them, pursuant to the Fair Labor

Standards Act, 29 U.S.C, §§ 201, et. seq. (“FLSA”) and Federal Rule of Civil Procedure 23.4

                  a) Case Status

         On June 3, 2019, the Plaintiffs filed their Class and Collective Action Complaint

(“Complaint”) in the above-captioned matter. The Complaint contains Four (4) Counts: Count I –

Violation of the FLSA; Count II – Violation of the New York Labor Law; Count III – Violation

of the Massachusetts Fair Wage Law; and Count IV – Violation of the Pennsylvania Minimum

Wage Act. The Defendants filed their Answer and Affirmative Defenses on September 27, 2019.

ECF No. 27.5

         On October 4, 2019, the Parties filed their Civil Case Management Plan and Scheduling

Order. On October 18, 2019, the Defendants requested permission from the Court to take limited

discovery from the Plaintiffs before briefing on conditional certification began. On October 31,



4
          The Plaintiffs seek to bring a Collective Action pursuant to the FLSA and a Class Action pursuant to
Federal Rule of Civil Procedure 23 against the Defendants for wage and hour violations primarily based on three (3)
theories: (i) use of an improper tip credit; (ii) use of an improper meal break deduction; and (iii) use of an improper
uniform deduction.
5
          Defendants’ Affirmative Defense No. 26 stated: “The Court lacks personal jurisdiction over all Defendants
except 443 Lexington Ave, Inc.” Defendants’ Affirmative Defense No. 27 stated: “Plaintiffs are barred from
pursuing their claims in the Southern District of New York because venue is improper with respect to all Defendants
except 443 Lexington Ave, Inc.”


                                                          2
         Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 6 of 15



2019, the Court issued an order denying the Defendants’ request for pre-conditional certification

discovery. Plaintiffs’ opening brief for conditional certification was scheduled to be due on

November 1, 2019, but on October 29, 2019, the Parties filed a joint letter with the Court seeking

a two-week extension to explore the possibility of mediation. On November 13, 2019, the Parties

filed a subsequent joint letter with the Court seeking a stay of the above-captioned action until a

date following the mediation. On November 19, 2019 the Court entered a stay of the above-

captioned action and ordered the Parties to file a joint letter with the Court within two-weeks of

the mediation informing the Court if the Parties could reach a settlement of the matter. ECF. No.

43 (the “Stay Order”).

       On February 5, 2020, the Parties attended private mediation in Boston, Massachusetts

with mediator Mark L. Irvings, Esq. Mediation was unsuccessful. According to the Stay Order,

the Parties were to file a joint letter with the Court by February 19, 2020. At approximately

10:30AM on Friday, February 14, 2020, the Parties agreed to confer on February 18, 2020 to

discuss the joint letter to be filed in compliance with the Stay Order. Defendants’ counsel, Scott

Grubin, Esq., informed Plaintiffs’ counsel that he and co-counsel were all traveling and out of

the office until February 18, 2020.

       However, notwithstanding the Stay Order and despite counsels’ conference scheduled for

February 18, 2020, Plaintiffs’ counsel, C.K. Lee, Esq. (“Attorney Lee”), in what appears to be a

bizarre attempt at gamesmanship, submitted a letter to the Court, dated February 14, 2020 [ECF

No. 53] (the “Letter”), wherein Plaintiffs unilaterally requested that the Court lift the stay of

these proceedings. Plaintiffs’ also sought a briefing schedule for their motion that condensed

Defendants’ time to respond by approximately two (2) weeks less than the time which the Court




                                                  3
         Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 7 of 15



previously had ordered for opposition to such motion (i.e., about 35 days). ECF No. 34 (Case

Management Plan and Scheduling Order).

       Later that same day, at approximately 6:20 PM on Friday, February 14, 2020, prior to any

further action of this Court and without the Defendants’ consent, leading into President’s Day

Weekend, and after being informed that Defendants’ counsel were traveling, Plaintiffs’ counsel

submitted twelve (12) filings to the Court through the online ECF system, including filing

Plaintiffs’ Motion for Conditional Collective Certification. On Tuesday, February 18, 2020, the

Defendants’ filed a letter with the Court in response to the Plaintiffs’ puzzling attempt to

circumvent the Stay Order, condense Defendants’ briefing period by approximately two (2)

weeks, and essentially ignore the fact that counsel for the Parties had scheduled to confer prior to

filing a joint letter with the Court. ECF No. 66.

       On February 19, 2020, after conferring, counsel for the Parties submitted a joint letter to

the Court, which was endorsed by the Court on February 20, 2020. ECF Nos. 67 and 68.

Defendants’ response to Plaintiff’s Motion for Conditional Certification is due by March 27,

2020. Plaintiffs’ reply is due by April 10, 2020.

               b) Discovery

       On October 14, 2019, Plaintiffs served Defendants with: (i) Plaintiffs’ Notices of

Deposition; (ii) Plaintiffs’ First Request for Production of Documents; and (iii) Plaintiffs’ First

Set of Interrogatories (“Plaintiffs’ First Discovery Requests’). Copies of Plaintiffs’ Discovery

Requests are attached as Exhibits A, B and C, respectively, to the Declaration of Scott G.

Grubin, Esq., filed herewith. Plaintiffs’ First Discovery Requests, much of which is form

boilerplate discovery, includes:




                                                    4
         Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 8 of 15



       1) Notice of examination at oral deposition of the 30(b)(6) witnesses on fifteen (15)

           different topics for each of the seven (8) named corporate defendants (potentially 120

           witnesses);

       2) Notice of examination at oral deposition of the individual Defendant, Steve

           DiFillippo, the CEO of Davio’s;

       3) Seventeen (17) interrogatories, many with multiple subparts, to each of the nine (9)

           Defendants (well over 153 interrogatories); and

       4) Twenty-Two (22) document requests, many with multiple subparts, to each of the

           nine (9) Defendants (well over 198 document requests).

       As a result of the Stay Order and agreement to mediate early in this action, no discovery

or substantive motion practice has been conducted in this matter to date. However, after

Plaintiffs unilaterally attempted to condense Defendants’ briefing period by approximately two

weeks, on February 11, 2019, while the Stay Order was still in effect and prior to conferring with

Defendants’ counsel, Plaintiffs’ Counsel, Daniel Needham, Esq. (“Attorney Needham”), e-

mailed Defendants’ counsel stating, “[n]ow that the case is back in litigation, we expect

responses to the discovery requests that we served on October 14th by March 6, which is 30 days

from the date of the mediation.” In addition, Attorney Needham requested the names of each

30(b)(6) witness or witnesses for each corporate defendant, as he wanted to start scheduling

depositions “ASAP”. A copy of Attorney Needham’s February 11, 2019 e-mail is attached as

Exhibit D to the Declaration of Scott G. Grubin, Esq., filed herewith.

       On Friday, February 28, 2019, counsel for the Parties conferred regarding discovery.

Although not required by local rule, Defendants’ counsel sought to confer and narrow the scope

of any discovery disputes prior to seeking Court intervention. Defendants’ counsel informed




                                                5
         Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 9 of 15



Plaintiffs’ counsel of Defendants’ intention to (i) file the Request to Dismiss for lack of

jurisdiction over the non-New York Defendants (pursuant to Rule 12 (b)(2)) and (ii) move to

stay all discovery related to the Pennsylvania Defendants and Massachusetts Defendants until the

Request to Dismiss is ruled upon by the Court if Plaintiffs were not willing to agree to same.

Defendants’ counsel asked Plaintiffs’ counsel to agree to proceed with discovery solely related to

Davio’s NY until the Request to Dismiss is ruled upon. Plaintiffs’ counsel refused and Attorney

Lee responded, “file your motion”. Consistent with Plaintiffs’ counsels’ prior acts, at

approximately 6:14 PM on Friday, February 28, Attorney Needham e-mailed Defendants’

counsel stating Plaintiffs would not agree to stay discovery or limit discovery to Davio’s New

York. He also sent deposition notices for: (i) the 30(b)(6) designee(s) of Davio’s NY; (ii) Steve

DiFillippo; and (iii) Jennifer Schubert, Davio’s NY’s General Manager. Attorney Needham

wrote, “Plaintiffs do not agree to limit depositions to individuals involved with the New York

Location.” A copy of Attorney Needham’s February 28, 2020 e-mail is attached as Exhibit E to

the Declaration of Scott G. Grubin, Esq., filed herewith.

                                          ARGUMENT

       The Court should stay all discovery propounded upon and concerning the Pennsylvania

Defendants and Massachusetts Defendants until the Court rules on Defendants’ Request to

Dismiss because this Court does not have personal jurisdiction over the Pennsylvania Defendants

and Massachusetts Defendants, and therefore, requiring them to participate in the discovery

process would be inequitable and an extreme burden. When consulted about this issue, Plaintiffs’

counsel did not dispute that jurisdiction concerning the Pennsylvania Defendants and

Massachusetts Defendants does not exist, but nonetheless he refused to agree to limit discovery

to Davio’s NY until the Court rules on the Request to Dismiss. There is no basis for personal




                                                  6
         Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 10 of 15



over the Pennsylvania Defendants and Massachusetts Defendants and no basis for discovery

upon them. Court intervention is now required.

        As further explained in the Request to Dismiss, personal jurisdiction may only be

exercised over a defendant “who is subject to the jurisdiction of a court of general jurisdiction in

the state where the district court is located.” Fed. R. Civ. P. 4(k)(1)(A). In a putative class action,

the Plaintiffs bear the burden of demonstrating that the court has personal jurisdiction over each

defendant. Beach v. Citigroup Alternative Investments LLC, No. 12 CIV. 7717 PKC, 2014 WL

904650, at *5 (S.D.N.Y. Mar. 7, 2014). For a corporation, the “paradigm forum for the exercise

of general jurisdiction” is a place in “in which the corporation is fairly regarded as at home”

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). “With respect to a corporation, the place of

incorporation or principal place of business are paradigm bases for general jurisdiction.” Id.

(internal quotations omitted). There is no general jurisdiction over the Pennsylvania Defendant

or the Massachusetts Defendants as they are not incorporated in the State of New York, nor do

they maintain a principal place of business in the State of New York.6 Thus, the Court only has

personal jurisdiction as to the Pennsylvania Defendants and the Massachusetts Defendants with

respect to those claims where specific jurisdiction exists.

        The Court may exercise specific jurisdiction over a non-resident putative class of

defendants if: (1) jurisdiction is authorized under the applicable state long-arm statute; and (2)

the exercise of jurisdiction comports with traditional notions of fair play and substantial justice

embodied in the Due Process Clause of the Constitution. Burger King Corp. v. Rudzewicz, 471

U.S. 462, 471-474 (1985).




6
         Each of Pennsylvania Defendants and Massachusetts Defendants is incorporated in the state within which it
operates and maintains a principal place of business at the location of the restaurant it owns.


                                                        7
          Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 11 of 15



         The constitutional touchstone for determination of whether specific jurisdiction exists

remains whether the Defendants purposefully established “minimum contacts” in the forum

state. International Shoe Co. v. Washington, 326 U.S. 10, 316 (1945). The link between the

Defendants’ alleged contacts with the forum state must be judged from the perspective of the

named Plaintiffs’ claims, not the claims of the putative class. Selman v. Harvard Med. Sch., 494

F. Supp. 603, 613 (S.D.N.Y.), aff'd sub nom. Burton Selman v. Harvard Med. Sch., 636 F.2d

1204 (2d Cir. 1980) (“[I]t is clear that the named class representative himself must satisfy all

jurisdictional prerequisites before the action can go forward”). Likewise, Plaintiffs cannot

establish personal jurisdiction based on a single integrated enterprise theory because the Non-NY

Defendants had no continuous or systematic contact with the State of New York, the Plaintiffs

have not (and cannot) allege that any employees of the Pennsylvania Defendants or the

Massachusetts Defendants worked for Davio’s NY and the claims of the individual Plaintiffs

who were employed by the Pennsylvania Defendants and Massachusetts Defendants arise solely

out of their employment in Pennsylvania and Massachusetts.7 Dong Chul Kim v. Harte Hanks,

Inc., No. 19 CIV. 1920 (KPF), 2019 WL 6529316, at *7 (S.D.N.Y. Dec. 4, 2019) (denying

personal jurisdiction exists over out of state entities based on a single integrated business

enterprise theory and, accordingly, granting dismissal of out of state entities based on lack of

personal jurisdiction). “If plaintiff can establish a factual predicate for jurisdiction under the laws

of the forum state—here, New York—then the court must consider whether the exercise of




7
         In the Plaintiffs’ declarations filed with the Court on February 14, 2020, each of the named Plaintiffs who
submitted a declaration, signed under oath, claimed to work or have worked for one of the restaurants owed by the
corporate defendants. None of the Plaintiffs claimed to have worked for more than one Davio’s restaurant or in more
than one state. In fact, none of the Plaintiffs alleged to have ever even spoken to anyone who worked for a different
Davio’s restaurant than the one where he or she worked.


                                                         8
          Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 12 of 15



jurisdiction violates due process.” Beach, No. 12 CIV. 7717 PKC, 2014 WL 904650, at *5

(S.D.N.Y. Mar. 7, 2014).

         The Pennsylvania Defendants and Massachusetts Defendants have no contacts with the

State of New York. The representative Plaintiffs who claim to have been employees of the

Massachusetts Defendants and Pennsylvania Defendants reside in Massachusetts, Pennsylvania

and New Jersey. None reside in New York.8 None of the Pennsylvania Defendants or

Massachusetts Defendants have minimum contacts with the State of New York, nor have they

ever directly done any business in New York. The Pennsylvania Defendants and Massachusetts

Defendants are incorporated in either the Commonwealth of Massachusetts or Commonwealth of

Pennsylvania, maintain principal places of business at the location of the restaurant they own in

Massachusetts or Pennsylvania, and do not have offices, employees, telephone listings or bank

accounts in New York. They do not carry on any regular activities in New York. They do not

satisfy any of the acts which are enumerated in N.Y. C.P.L.R. 302 as the basis of jurisdiction

over a non-domiciliary.9 See N.Y. C.P.L.R. 302. Jurisdiction is not authorized over the



8
          Plaintiffs Kelly – Boston, Perez, Braintree and Milho – Foxborough reside in Massachusetts. Plaintiff Khan
– Philadelphia resides in Pennsylvania. Plaintiffs O’Brien – Philadelphia and Reynolds – Philadelphia reside in New
Jersey.
9
          (a) Acts which are the basis of jurisdiction. As to a cause of action arising from any of the acts enumerated
in this section, a court may exercise personal jurisdiction over any non-domiciliary, or his executor or administrator,
who in person or through an agent:
          1. transacts any business within the state or contracts anywhere to supply goods or services in the
          state; or
          2. commits a tortious act within the state, except as to a cause of action for defamation of character
          arising from the act; or
          3. commits a tortious act without the state causing injury to person or property within the state,
          except as to a cause of action for defamation of character arising from the act, if he
                    (i) regularly does or solicits business, or engages in any other persistent course
                    of conduct, or derives substantial revenue from goods used or consumed or
                    services rendered, in the state, or
                    (ii) expects or should reasonably expect the act to have consequences in the state
                    and derives substantial revenue from interstate or international commerce; or
          4. owns, uses or possesses any real property situated within the state.

N.Y. C.P.L.R. 302.


                                                          9
        Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 13 of 15



Pennsylvania Defendants or Massachusetts Defendants pursuant to the New York long-arm

statute, does not comport with the traditional notions of fair play and substantial justice in the

Due Process Clause of the Constitution and, therefore, the claims against the Pennsylvania

Defendants and Massachusetts Defendants must be dismissed by this Court. See Selman, 494 F.

Supp. at 611 (S.D.N.Y.). Accordingly, as a result of the likely dismissal of the Pennsylvania

Defendants and Massachusetts Defendants from this action, and until a ruling on the Request to

Dismiss is made, all discovery propounded upon and concerning the Pennsylvania Defendants

and Massachusetts Defendants must be stayed.




                                                 10
        Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 14 of 15



                                       CONCLUSION

       WHEREFORE, as a result of the foregoing, the Defendants respectfully request that this

honorable Court stay discovery related to the Pennsylvania Defendants and the Massachusetts

Defendants.


Dated: New York, New York                  Respectfully submitted,
       March 12, 2020

                                           By: /s/ Jonathon D. Friedmann, Esq.
                                           Jonathon D. Friedmann, Esq.
                                           Robert P. Rudolph, Esq.
                                           RUDOLPH FRIEDMANN LLP
                                           92 State Street
                                           Boston, MA 02109
                                           Tel.: (617) 723-7700
                                           jfriedmann@rflawyers.com
                                           rrudolph@rflawyers.com

                                           -and-

                                           By: /s/ Scott G. Grubin, Esq.
                                           Scott G. Grubin, Esq.
                                           Rita Lenane-Massey, Esq.
                                           BARTON LLP
                                           711 Third Avenue, 14th Floor
                                           New York, NY 10017
                                           Tel.: (212) 687-6262
                                           sgrubin@bartonesq.com
                                           rlmassey@bartonesq.com




                                              11
Case 1:19-cv-05205-AJN Document 74 Filed 03/12/20 Page 15 of 15
